Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

Claims 1-4 are Allowed over the prior arts of record. 
The applicant amended claim 1 to incorporate calculating optimum phases to perform diversity combining in order to mitigate Rayleigh fading. As stated by the applicant in the remarks on 12/6/2021, the examiner agrees that the combination of the references Ji in view of Rogers doesn’t teach these amendments. Further details on these reasons are outlined below.
3.	The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the limitations highlighted within the independent claims mentioned below, 
Regarding Claim 1:
A distributed acoustic sensing (DAS) system using phase optical time- domain reflectometry based on Rayleigh scattering comprising: an optical interrogator unit that generates optical pulses at one or more optical frequencies and introduces them into an optical fiber under test; a receiver unit that detects Rayleigh backscatter from the optical fiber under test, and a data processor unit that determines acoustic vibrations experienced by the optical fiber under test by computing a plurality of delay interferometric products based on different combinations of polarizations and/or frequencies of the detected Rayleigh backscatter, adding the interferometric products in phase by aligning their vectors using correlation, followed by bias removal wherein phase rotations 
    PNG
    media_image1.png
    22
    33
    media_image1.png
    Greyscale
 are determined by first choosing an appropriate window size of M samples and then determining a 
    PNG
    media_image2.png
    29
    64
    media_image2.png
    Greyscale
 term according to the following relationship:

    PNG
    media_image3.png
    50
    170
    media_image3.png
    Greyscale
 and subsequently determining the phase rotations by correlating remaining terms according to 
    PNG
    media_image2.png
    29
    64
    media_image2.png
    Greyscale
 according to the following:
  
    PNG
    media_image4.png
    80
    320
    media_image4.png
    Greyscale
 Page 2 of 5Application No. 16/879,407 Response date: 12/6/2021 Office Action dated: June 7, 2021 where 
    PNG
    media_image2.png
    29
    64
    media_image2.png
    Greyscale
 are delay interferometric products, l is a position index and m is a time index.

Regarding Claim 1: Prior art Ji (US 2017/0350734) in view of Rogers (US 2008/0297772) teaches: A distributed acoustic sensing (DAS) system using phase optical time- domain reflectometry based on Rayleigh scattering comprising: an optical interrogator unit that generates optical pulses at one or more optical frequencies and introduces them into an optical fiber under test; a receiver unit that detects Rayleigh backscatter from the optical fiber under test, and a data processor unit that determines acoustic vibrations experienced by the optical fiber under test by computing a plurality of delay interferometric products based on different combinations of polarizations and/or frequencies of the detected Rayleigh backscatter, adding the interferometric products in phase by aligning their vectors using correlation, followed by bias removal (as posted in the Non-final office action mailed 6/7/2021) within claim 1. Ji in view of Rogers fails to teach “wherein phase rotations 
    PNG
    media_image1.png
    22
    33
    media_image1.png
    Greyscale
 are determined by first choosing an appropriate window size of M samples and then determining a 
    PNG
    media_image2.png
    29
    64
    media_image2.png
    Greyscale
 term according to the following relationship:
  
    PNG
    media_image3.png
    50
    170
    media_image3.png
    Greyscale
 and subsequently determining the phase rotations by correlating remaining terms according to 
    PNG
    media_image2.png
    29
    64
    media_image2.png
    Greyscale
 according to the following:
  
    PNG
    media_image4.png
    80
    320
    media_image4.png
    Greyscale
 Page 2 of 5Application No. 16/879,407 Response date: 12/6/2021 Office Action dated: June 7, 2021 where 
    PNG
    media_image2.png
    29
    64
    media_image2.png
    Greyscale
 are delay interferometric products, l is a position index and m is a time index”.

4.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the notice of reference cited (PTO-892). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637                                                                                                                                                                                                        
                                                                   /DAVID C PAYNE/                                                                   Supervisory Patent Examiner of Art Unit 2637